Citation Nr: 0501089	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-26 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran had recognized gorilla service from August 1944 
to October 1945.
He died in October 1980.  The appellant is his widow.

This appeal originates from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manilla, Philippines, that denied the appellant's claim 
for entitlement to service connection for the cause of the 
veteran's death and entitlement to accrued benefits.  The 
appellant submitted a notice of disagreement with the cause 
of death claim in May 2003, and a statement of the case (SOC) 
was issued in August 2003.  The appellant completed her 
appeal to the Board of Veterans' Appeals (Board) with the 
filing of a substantive appeal in August 2003.

On file is a Report of Contact dated in February 2004 showing 
the appellant's intention to withdraw her appeal from 
appellate review.  However, she did not thereafter put this 
intention in writing and the withdrawal is thus not in 
compliance with regulatory requirements.  See 38 C.F.R. 
§ 20.204 (2003).  Accordingly, the appeal is still active and 
the Board will proceed with a merit review.  


FINDINGS OF FACT

1.  The veteran died in October 1980.  The death certificate 
lists the immediate cause of death as cardio-respiratory 
arrest due to myocardial infarction due to hypertension.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability, and there was no 
pending claim of entitlement to service connection.

3.  The disabilities which caused the veteran's death were 
not manifested during the veteran's military service or for 
many years thereafter, nor were they otherwise related to the 
veteran's service.

4.  Records from the National Personnel Records Center show 
that the veteran had recognized gorilla service from August 
1944 to October 1945.  


CONCLUSION OF LAW

The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act Of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was provided notice of the VCAA in May 
2002, which was prior to the August 2002 rating decision on 
appeal.  Therefore, the express requirements set out by the 
Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify and assist  the appellant 
in this case.  In the May 2002 letter as well as the August 
2003 statement of the case, the RO informed the appellant of 
the applicable laws and regulations including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  The RO also specifically advised the appellant to 
request the physician who signed the veteran's death 
certificate to submit a statement identifying the cause of 
the veteran's death, and to submit medical records of 
treatment of the veteran's death causing condition(s).  VA 
further informed the appellant in this letter that it would 
obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.       

The Board also notes that the May 2002 letter implicitly 
notified the appellant that she should submit any pertinent 
evidence in her possession.  In this regard, she was 
repeatedly advised to identify any source of evidence and 
that VA would assist her in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence she may have and that the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate her claim, including the veteran's 
service records.  The appellant has not indicated nor is 
there any indication that there exists any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Factual Background

The veteran's service records do not show heart problems, and 
include an October 1945 physical examination separation 
report showing that his blood pressure was 124 (systolic) 
over 82 (diastolic).  A routine chest x-ray performed at that 
time showed a healthy chest.

On file is a Certificate of Death showing that the veteran 
died in October 1980 of cardio-respiratory arrest due to 
myocardial infarction due to hypertension.

In May 2002, the appellant filed a claim for service 
connection for the cause of the veteran's death.

In the May 2003 notice of disagreement, the appellant stated 
that she believed that the veteran's death was service 
related.

III.  Analysis

In a claim of service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. § 1110(West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2004).  In short, evidence must be presented showing that a 
service-connected disability is either the principal or 
contributory cause of death.  § 3.312.  A service- connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto." § 3.312.  A contributory 
cause of death must be causally connected to death and must 
be "contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  Id.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular disease, including hypertension, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

At the time of the veteran's death in October 1980, he did 
not have any service-connected disabilities.  His death 
certificate lists the immediate cause of death as cardio-
respiratory arrest.  It also lists myocardial infarction and 
hypertension as underlying causes.

Turning to the veteran's service records, the only service 
medical record on file is his October 1945 separation 
examination report showing a healthy chest and a blood 
pressure reading of 124 (systolic) over 82 (diastolic).  
There are no post-service medical records on file. 

Since there is no evidence that the veteran had any 
cardiovascular problems in service, including hypertension, 
and no competent medical evidence providing a nexus between 
the veteran's fatal cardiopulmonary arrest, myocardial 
infarction and hypertension and service, the appellant's 
claim must be denied.  Ruiz v. Gober, 10 Vet. App. 352 
(1997).  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A § 5107 (West 2002). 


ORDER

The appeal is denied.


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


